Citation Nr: 0425496	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-15 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for pes 
planus.

3.  Entitlement to a compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

These matters come to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

In a September 1971 rating decision the RO denied entitlement 
to service connection for pes planus.  The veteran was 
notified of that decision at his latest address of record, 
and did not appeal.  The September 1971 decision is, 
therefore, final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. 
§ 19.153 (1971).  In January 2001 he claimed entitlement to 
service connection for bilateral flat feet, and in the 
February 2002 decision here on appeal the RO determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim.

The Board notes that in a December 2001 statement, the 
veteran's representative stated that the veteran was claiming 
entitlement to service connection for a genitourinary 
disorder, including a prostate disorder.  In the February 
2002 rating decision the RO denied entitlement to service 
connection for prostate cancer based on exposure to 
herbicides.  The veteran stated in his December 2002 notice 
of disagreement that it was never his intent to claim 
entitlement to service connection for prostate cancer, 
because he did not have prostate cancer and had not served in 
Vietnam.  Following receipt of the notice of disagreement, in 
a March 2003 rating decision the RO denied service connection 
for a genitourinary disorder, including a prostate disorder.  
The RO issued a statement of the case in April 2003 in which 
the issue on appeal was described as service connection for a 
genitourinary disorder, including a prostate disorder.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that the Board has 
jurisdiction of all issues "appropriately identified from 
the radix of the [notice of disagreement]."  See Buckley v. 
West, 12 Vet. App. 76, 81 (1998).  The veteran stated in his 
notice of disagreement that he had claimed service connection 
for a genitourinary disorder, not prostate cancer.  In 
addition, a notice of disagreement can pertain to the RO's 
failure to adjudicate an issue.  See Isenbart v. Brown, 
7 Vet. App. 537, 541 (1995), recon. denied (U.S. Vet. App. 
July 25, 1995).  Although the veteran had claimed entitlement 
to service connection for a genitourinary disorder, the RO 
failed to adjudicate that issue in the February 2002 rating 
decision.  The Board finds, therefore, that although the 
veteran did not submit a notice of disagreement in response 
to the March 2003 rating decision, his notice of disagreement 
with the February 2002 decision is sufficient to instill 
jurisdiction with the Board.

In April 2004, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the Offices of the Board in Washington, D.C.  A transcript of 
that hearing is of record.  During the hearing the veteran 
stated that he was claiming entitlement to service connection 
for tinnitus.  This issue has not yet been developed or 
adjudicated by the RO, and is referred to the RO for 
appropriate action.  See  Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO).

The Board notes that subsequent to the April 2003 statement 
of the case, the veteran submitted additional evidence in 
support of his request to reopen the claim for service 
connection for pes planus.  He has, however, waived his right 
to have this evidence considered by the RO in the first 
instance.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(the Board does not have authority to consider evidence in 
the first instance); 38 C.F.R. § 20.1304 (2003).  The Board 
finds, therefore, that it can adjudicate this issue without 
remanding the case to the RO.

The issues of entitlement to service connection for pes 
planus on a de novo basis, service connection for a 
genitourinary disorder, and entitlement to an increased 
rating for hearing loss are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The AMC 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for pes 
planus in September 1971.  The veteran was notified of the 
September 1971 decision and did not appeal.

2.  The evidence received subsequent to the September 1971 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material, because it is probative of the issue on 
appeal, and must be considered in order to fairly decide the 
merits of the veteran's claim.


CONCLUSION OF LAW

The September 1971 rating decision in which the RO denied 
entitlement to service connection for pes planus is final, 
new and material evidence has been received, and the claim is 
reopened.  38 U.S.C. § 4005(c) (1970); 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 19.153 (1971); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his currently diagnosed pes planus 
had its onset while he was in service.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
The regulation provides that for requests to reopen submitted 
prior to August 29, 2001 (the date of publication of the 
regulation), VA will notify the veteran of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  VA does not, however, have any duty to assist the 
veteran in developing evidence in support of his request to 
reopen the previously denied claim, if that request was 
submitted prior to August 29, 2001.  For requests to reopen 
filed on or after August 29, 2001 (which does not include 
this claim), VA has a duty to inform the veteran of the 
evidence needed to substantiate his claim and to assist him 
in obtaining existing evidence that may be found to be new 
and material.  If VA determines that new and material 
evidence has been submitted and reopens the previously denied 
claim, VA is obligated to fully assist him in obtaining any 
evidence that may be relevant to the claim.  38 C.F.R. 
§ 3.159(b) and (c) (2003); see also Paralyzed Veterans of 
America, et. al., 345 F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2003).

The RO informed the veteran of the evidence needed to 
substantiate his claim in August 2001 by informing him of the 
provisions of the VCAA, the evidence required to substantiate 
his claim for service connection, and the evidence that could 
be considered new and material.  The RO also informed him of 
the information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claim, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
As an alternative, he could obtain the evidence and submit it 
to the RO.  The RO informed him that although VA would make 
reasonable efforts to obtain the evidence he identified, it 
was ultimately his responsibility to provide the evidence in 
support of his claim.

The RO provided the veteran and his representative a copy of 
the appealed rating decision and a statement of the case, in 
which the RO informed them of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  In these documents the RO also 
informed them of the cumulative evidence previously provided 
to VA or obtained by VA on the veteran's behalf, and any 
evidence identified by the veteran that the RO was unable to 
obtain.  The Board finds, therefore, that VA has fulfilled 
its duty to inform the veteran of the evidence needed to 
substantiate his claim for service connection for pes planus, 
and the evidence that could be considered new and material.  
Quartuccio, 16 Vet. App. at 183


Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.153 
(1971).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2003)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.



Analysis

As previously stated, in a September 1971 rating decision the 
RO denied entitlement to service connection for pes planus.  
The evidence considered in that decision included the 
veteran's service medical records, and the report of an 
August 1971 VA examination.  The service medical records, 
including the April 1971 separation examination, are silent 
for any complaints or clinical findings pertaining to the 
feet.  The veteran initially claimed entitlement to VA 
compensation benefits in June 1971, shortly after his 
separation from service, but made no reference to any 
complaints pertaining to the feet.  During the August 1971 VA 
examination he did not report having any problems with his 
feet.  The examination revealed asymptomatic second degree 
pes planus and bilateral hearing loss, but no other 
abnormality.  The RO found in the September 1971 rating 
decision that service connection for pes planus was not 
warranted, but did not provide the specific rationale for 
that determination.  The letter informing the veteran of the 
decision indicated that pes planus was not shown to have been 
incurred in service.

The evidence received following the September 1971 decision 
includes the report of an April 1989 VA examination, which 
revealed no musculoskeletal abnormality.  

In his January 2001 request to reopen the previously denied 
claim, the veteran indicated that he was claiming entitlement 
to service connection for flat feet because that disorder was 
noted when he was separated from service and shortly 
thereafter.  

He presented private treatment records documenting his 
medical treatment from November 1990 to September 2002.  
Those records show that in May 1995 he complained of pain in 
the small toe on the right foot, but denied any history of 
injury or trauma.  A physical examination did not result in a 
finding of pes planus, and an X-ray study of the right foot 
was normal.  He underwent a physical examination in August 
1995, which revealed no abnormality pertaining to the 
extremities.  In October 1998 he complained of pain in the 
left great toe, and the medical care provider noted a history 
of an old injury, but did not describe the nature of that 
injury.  The medical care provider did not document any 
evidence of pes planus.  

In August 2001, following his request to reopen the 
previously denied claim, the records show that the veteran 
complained of pain and cramping due to flat feet.  
Examination then revealed flat feet.  An X-ray study of the 
left foot in October 2001 revealed evidence of mild hallux 
valgus, but no other abnormality.  A January 2004 treatment 
note indicates that the veteran again complained of bilateral 
foot pain, but examination did not result in any diagnosis 
other than "bilateral foot pain."

The private treatment records are cumulative, because the 
evidence of record in September 1971 showed that the veteran 
had bilateral pes planus.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993) (records of treatment and a diagnosis many 
years after service, which do not document any nexus to 
service, are not new and material).  

However, the veteran presented a medical opinion in April 
2004 in which a podiatrist found that the pes planus was 
"exacerbated secondary to activities and circumstances of 
service."  Evidence is generally presumed to be credible for 
the purpose of determining whether newly submitted evidence 
is material to the issue on appeal.  Kutscherousky, 12 Vet. 
App. at 369.  The medical opinion is new, in that the 
evidence of record in September 1971 did not show that the 
pes planus was related to service, and is also material 
because it provides information not previously considered 
which is relevant and probative to the issue at hand, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2001).  

Having determined that new and material evidence has been 
received, the veteran's previously denied claim of service 
connection for pes planus is reopened.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).




ORDER

New and material evidence having been received, the claim for 
service connection for pes planus is reopened, and to this 
extent only, the appeal is granted.


REMAND

Although new and material evidence has been submitted to 
reopen the claim for service connection for pes planus, the 
Board finds that additional information is required before a 
decision on the merits can be made.  Specifically, while the 
podiatrist stated in the report that he had reviewed a "copy 
of the file" provided to him by the veteran, his opinion 
that the pes planus was related to service cannot have been 
based on contemporaneous service records because those 
records do not document any complaints or clinical findings 
pertaining to the feet during service.  The examiner in 
August 1971 made a finding of pes planus, but also found that 
the disorder was asymptomatic.  There is no evidence of the 
veteran having any problems with his feet due to pes planus 
until August 2001, more than 30 years after he was separated 
from service.  The podiatrist also stated that he had 
conducted an examination, but he did not describe any 
clinical findings in support of his conclusion that the pes 
planus had been exacerbated by in-service activities.  

During the April 2004 hearing the veteran testified that he 
started having problems with his feet while in service, which 
he attributed to the boots he wore.  He stated that he paid 
no attention to it then, and that although the examiner in 
August 1971 diagnosed pes planus, he again started having 
problems with his feet four or five years ago.

In this regard, the Board finds that a VA examination is 
necessary to determine the etiology of the veteran's current 
foot problems.  

With respect to the claim for an increased rating for hearing 
loss, the Board notes that the RO has not provided any notice 
to the veteran informing him of the evidence required to 
substantiate his claim, or the relative responsibilities of 
the veteran and VA in developing that evidence.  

As previously stated, the VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  In Quartuccio, 16 Vet. App. at 183, the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he must show to prevail in a claim, what 
information and evidence he is responsible for providing, and 
what evidence VA will secure.  The RO has not provided any 
notice to the veteran informing him of the evidence required 
to substantiate his claim for a compensable rating for 
hearing loss, or the relative responsibilities of the veteran 
and VA in developing that evidence.  The Board finds, 
therefore, that remand of these issues is required.

Additionally, during the April 2004 hearing the veteran 
testified that his hearing loss had increased in severity 
since the most recent VA audiometric examination.  He is, 
therefore, entitled to an additional examination in order to 
determine the current severity of his service-connected 
hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) 
(the duty to assist may include the duty to conduct a 
thorough and contemporaneous medical examination); VAOPGCPREC 
11-95.

Regarding his claim for service connection for a 
genitourinary disorder, the veteran reported having received 
treatment from the VA medical center (MC) in Washington, DC, 
since 1975.  Although he reported receiving treatment from 
the Memphis and Little Rock VAMCs in 1971, during the April 
2004 hearing he indicated that the only treatment he received 
from those facilities consisted of the VA examinations 
conducted in 1971, the reports of which are of record.  The 
RO has not, however, obtained the records of treatment from 
the VAMC in Washington, DC.

The veteran has reported having signs and symptoms of a 
genitourinary disorder, which he claims is related to 
symptoms that are documented in his service medical records.  
He has not, however, been provided a VA examination in order 
to determine whether he currently has a genitourinary 
disorder that is related to the disorder treated during 
service.

Finally, the Board notes that the August 2001 VCAA letter, 
while providing the appropriate information regarding a claim 
for service connection, only identified the bilateral foot 
disorder.  Therefore, it is unclear whether that letter also 
pertained to the claim for service connection for a 
genitourinary disorder.  As remand of this issue is otherwise 
warranted, on remand the RO should send a VCAA notice letter 
with respect to his genitourinary claim, in order to ensure 
VCAA compliance.

Accordingly, these issues are remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
conditions since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
any available records that are not in 
file.  Specifically, the RO should obtain 
the veteran's treatment records from the 
VAMC in Washington, DC, since 1975.  If 
the RO is not able to obtain the 
identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should provide the 
veteran a VA medical examination in order 
to determine whether he currently has a 
genitourinary disorder that is 
etiologically related to the disorder for 
which he was treated during service.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

The examiner should conduct an 
examination of the genitourinary system 
and provide a diagnosis for any pathology 
found.  If the examination results in 
diagnosis of a chronic disorder, the 
examiner should also provide an opinion 
on whether the current pathology is 
etiologically related to the urethritis 
that was treated during service.  That 
opinion should be based on the results of 
the examination, review of the medical 
evidence of record, and sound medical 
principles.

4.  The RO should provide the veteran a 
VA orthopedic medical examination by a 
specialist in order to determine the 
nature, severity and etiology of the 
veteran's pes planus.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

The examiner should conduct an 
examination of the veteran's feet and 
provide a diagnosis for any pathology 
found.  The examiner should also provide 
an opinion on whether the current 
pathology is as likely as not 
etiologically related to active service.  
That opinion should be based on the 
results of the examination, review of the 
medical evidence of record, and sound 
medical principles.  The examiner should 
provide a complete rationale for any 
opinions provided.  

5.  The RO should provide the veteran a 
VA audiometric examination in order to 
determine the current severity of his 
hearing loss.  

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



